Citation Nr: 1204925	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  02-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the neck and back, resulting from surgery performed by the Department of Veterans Affairs (VA).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision by the VA Regional Office (RO) in Columbia, South Carolina in which the RO denied the Appellant's claims of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the left wrist, neck and back resulting from surgery performed by the VA.  The Appellant, who had active duty from September 1967 to September 1969, appealed that decision to the Board.  Thereafter, the RO referred the case to the Board for appellate review. 

The Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2003.  A transcript of that hearing has been associated with the claims file.  The Board then remanded the appeal in June 2004 and April 2005, respectively, in order for the RO to attempt to obtain private medical records on the Appellant's behalf and to afford the Appellant a neurological examination and an orthopedic examination.  Subsequent to this development, the RO continued to deny the Appellant's claims.  The case was then referred back to the Board for adjudication of the appeal. 

In a January 2006 decision, the Board denied the Appellant's 38 U.S.C.A. § 1151 claims.  See January 2006 BVA decision.  The Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2007, the Court vacated and remanded the Board's January 2006 decision in light of a Joint Motion for Remand submitted by the parties.  See March 2007 Joint Motion for Remand; March 2007 Court order.  As such, the appeal was returned to the Board for compliance with the instructions set forth in the March 2007 Joint Motion for Remand.  The Board then remanded the Appellant's claim again in November 2007 to the RO in compliance with the Court's order.  After the requested development had been completed, the case was returned to the Board for further review. 

In a July 2008 decision, the Board once again denied the Appellant's 38 U.S.C.A. § 1151 claims.  See July 2008 BVA decision.  The Appellant appealed the Board's July 2008 decision to the Court.  In a November 2009 order, the Court partially vacated and remanded the Board's July 2008 decision in light of a Joint Motion for Partial Remand submitted by the parties.  See November 2009 Joint Motion for Partial Remand; November 2009 order.  Specifically, the Court vacated and remanded the portion of the Board's July 2008 decision that denied compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the neck and back resulting from surgery performed by the VA.  Id.  The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the left wrist was not pursued before the Court; and therefore was not the subject of the November 2009 Joint Motion.  See November 2009 Joint Motion for Partial Remand, p. 1.  

The Board remanded the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the neck and back resulting from surgery performed by the VA in March 2010 for additional development pursuant to the November 2009 Joint Motion.  

The appeal is REMANDED to the RO for additional development.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Appellant's claim, pursuant to the duty to assist, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the neck and back, resulting from surgery performed by VA must be remanded for further development.

Pursuant to the November 2009 Joint Motion, the Board, by a May 2010 remand, instructed the RO, via the AMC, in part, to provide the Appellant with a VA examination in order to determine whether the Appellant's February 2000 anesthesia records indicated that he moved from the operating table during his February 2000 surgery, and if so, whether any additional disability resulted from that event.  The May 2010 remand also instructed the RO, via the AMC, to attempt to obtain information about the VA doctor (Dr. E.), whom the Appellant's spouse testified told her that the Appellant had moved from the operating table during his February 2000 surgery, and to attempt to obtain information from him regarding this incident.  

Pursuant to the Board's May 2010 remand instructions, in September 2010 the RO contacted Dr. E., who is currently in private practice at the Spartanburg Neurosurgical Institute in Spartanburg, South Carolina, to attempt to obtain information from him regarding the Appellant's surgery at VA.  In this case, the letter notified Dr. E. of the Appellant's contentions that, during his February 2000 surgery, before his wound was closed, the Appellant awoke and jumped off of the operating table and proceeded to run down the hallway before being tackled by hospital staff.  The letter also informed Dr. E. that, although the Appellant did not have any recollection of this incident, his wife testified that she was told about it by the operating physician.  Dr. E. was notified of the fact that the Appellant's wife testified that he, Dr. E., had told her that the anesthesia was stopped at one point, whereupon the Appellant had moved from the operating table during the surgery and required several people to restrain him.  The letter stated that the operative note made no mention of this event.  Dr. E. was also informed that, in compliance with the November 2009 Court order, the RO was requesting his assistance in obtaining any evidence, documents, or statements pertinent to the incident upon which the claim is based and this correspondence was an attempt to substantiate the spouse's testimony regarding the statements made to her.  An October 2010 response was received stating "patient not seen" and noting that his Social Security number and date of birth had been cross checked.  In this case, it appears that Dr. E. did not review the September 2010 letter and the October 2010 response merely indicated that the Appellant was not currently a patient at his private practice.  No additional attempts to obtain the requested information from Dr. E. were made.  

Accordingly, the Board finds that it is necessary to remand the claim again for full compliance with the Board's remand instructions, specifically to attempt to obtain from Dr. E. any information or evidence, including documents or statements, pertinent to the alleged incident during the February 2000 surgery he performed on the Appellant, in an attempt to substantiate the spouse's testimony regarding the statements she reports Dr. E. had made to her.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A (West 2002).

A VA examination was provided in January 2011.  The examiner opined that "a review of the service treatment records including the discharge summary and operative note showed no mention of any incident as that described by the Appellant's wife" and that "there was simply no evidence that this incident had ever occurred, stating that such an unusual event would certainly be expected to be recorded in the operative report and likely in the discharge summary."  The VA examiner also concluded the following: that the Appellant's back pain was likely due to multilevel degenerative disc disease as well as facet hypertrophy of the cervical spine which were usually progressive and believed this was the reason for the worsening of neck pain; the Appellant's back pain was also likely due to multilevel degenerative disc disease as shown in the MRI scan of 2007; that it was less likely than not that the Appellant sustained any additional disability to his neck or back as a result of the February 2000 cervical laminectomy; there was no evidence of carelessness, negligence; or lack of proper skill or error in judgment on the part of VA in furnishing hospital care or surgical treatment; and that it was less likely than not that the Appellant's wound infection was due to any negligence or carelessness on the part of staff.  

In this case, it appears that the VA examiner did not specifically review or address the February 2000 anesthesia records in formulating his opinions as directed by the November 2009 Joint Motion and the March 2010 Board remand instructions.  Therefore, the Board finds that it is necessary to remand the claim again for full compliance with the Board's remand instructions, specifically to forward the claims file to the VA examiner who performed the January 2011 VA examination to review the records related to the Appellant's February 2000 cervical laminectomy, including the February 2000 anesthesia records, and provide an opinion as to whether the Appellant's February 2000 anesthesia records indicated that he moved from the operating table during his February 2000 surgery, and if so, whether any additional disability resulted from that event.  See Stegall, 11 Vet. App. at 271; 38 U.S.C.A. § 5103A (West 2002).  The questions answered by the VA examiner should be answered as posed in the remand instructions below.  

Accordingly, the case is REMANDED for the following action:

1.  After reviewing this remand decision in full, the March 2010 remand, and the November 2009 Joint Motion for Partial Remand contained in the claims file, the AMC/RO should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107.  In doing so, the AMC/RO should again attempt to contact the former VA doctor (Dr. E.) who performed the February 2000 surgery on the Appellant at his current employment in private practice, at the Spartanburg Neurosurgical Institute in Spartanburg, South Carolina, to attempt to obtain any evidence or information, including documents, or statements, regarding the February 2000 surgery at VA, in order to attempt to substantiate the testimony by the Appellant's spouse that Dr. E. had told her that the Appellant had moved from the operating table during his February 2000 surgery.  

The AMC/RO should notify the Appellant of what evidence, if any, VA will seek concerning verifying the event referenced above and what evidence the Appellant is responsible to seek.  The Appellant should be informed that he may submit corroborating evidence from the physician, Dr. E., whom the Appellant's spouse testified had told her that the Appellant had moved from the operating table during the February 2000 surgery.  

2.  After the above request has been completed or a negative response has been received, the AMC/RO should arrange for the claims file to be forwarded to the January 2011 VA examiner to review the VA medical records of the Appellant's February 2000 surgery, specifically to include a review of the February 2000 anesthesia reports.  The examiner is advised that it would be most helpful to the Board that he review the claims file again and to fully address each of the following questions (a), (b), and (c) as posed:  

(a)  Do the Appellant's February 2000 anesthesia records indicate that the Appellant moved from the operating table during his February 2000 surgery as reported during his December 2003 BVA hearing?  If so, did the Appellant sustain any additional disability to his neck or back as a result of this incident? 

(b)  Did the Appellant sustain any additional disability to his neck or back as a result of the February 2000 cervical laminectomy? If so, what is the nature of that additional disability? 

(c) If any such additional disability was sustained, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or surgical treatment; OR was such additional disability due to an event not reasonably foreseeable?

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The examiner should reconcile the opinion with all other clinical evidence of record the report of the examination should be associated with the claims file.

3.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the response from Dr. E., and the VA examiner's report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  

To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, adjudicate the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the neck and back, resulting from surgery performed by VA.  If the benefits requested on appeal are not granted to the Appellant's satisfaction, the Appellant and his attorney should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the March 2011 supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


